By order of September 12, 2017, the application for leave to appeal the March 20, 2017 order of the Court of Appeals was held in abeyance pending the decision in Jendrusina v. Mishra (Docket No. 154717), --- Mich. ----, 895 N.W.2d 927 (2017). On order of the Court, leave to appeal having been denied in Jendrusina on January 12, 2018, 501 Mich. 958, 905 N.W.2d 231 (2018), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WILDER , J., did not participate because he was on the Court of Appeals panel.